ORDER

PER CURIAM:
AND NOW, this 17th day of January, 2003, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issues:
Should this Court grant Allowance of Appeal to review the Commonwealth Court’s decision because it involves an issue of immediate public importance since the Commonwealth Court decision, if upheld, would require each common pleas court to conduct a hearing prior to permitting the Clerks of Court to comply with the duties imposed upon them by Act 84 even though there is no statutory requirement to hold such a hearing. Should this Court grant Allowance of Appeal to review the Commonwealth Court’s decision because the Commonwealth Court decision is in conflict with the decisions of the Superior Court and other panels of the Commonwealth Court with respect to the requirement of holding a hearing prior to a default in payment and with respect to the authority of the Clerk of Court and the Department of Corrections to carry out the statutorily mandated duties set forth in Act 84.
Should this Court grant Allowance of Appeal to review the decision of the Commonwealth Court because the Commonwealth Court departed from the accepted and usual course of judicial proceedings by raising Sua Sponte the issue of requiring a hearing prior to withholding funds from an inmate’s prison account for the payment of costs, fines and restitution pursuant to Act 84 and ruling upon the same without providing Petitioner the opportunity to brief and argue the issue.
Should this Court grant Allowance of Appeal to review the decision of the Commonwealth Court because the Commonwealth Court departed from the accepted and usual course of judicial proceedings by requiring that the cotut of common pleas hold a hearing prior to permitting deductions from Respondent’s prison account, but did not re*1080mand the case back to the common pleas court for the purpose of holding such a hearing.
The parties are hereby ordered to submit the matter on the briefs.